UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6521


RICARDO FISHBOURNE, a/k/a Ricardo Fishburne,

                    Plaintiff - Appellant,

             v.

COLLETON COUNTY SOLICITOR OFFICE; COLLETON COUNTY SHERIFF
OFFICE,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Timothy M. Cain, District Judge. (2:20-cv-00122-TMC)


Submitted: September 24, 2020                               Decided: September 29, 2020


Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Ricardo Fishbourne, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ricardo Fishbourne appeals the district court’s order accepting the recommendation

of the magistrate judge and denying relief on Fishbourne’s 42 U.S.C. § 1983 complaint.

We have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Fishbourne v. Colleton Cnty. Solic. Off., No. 2:20-cv-

00122-TMC (D.S.C. Apr. 7, 2020). We deny Fishbourne’s motion for appointment of

counsel and we dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                             2